STONE, J.
It is not controverted here, that the agreement entered of record in the circuit court must, as far as its provisions extend, control the decision of this case. The controversy in this court is over the construction of that agreement. In fact, it would be difficult to maintain the proposition, that in civil suits the parties may not, by agreement, make any disposition of the whole or any part of the cause “which seemeth them good.”
It may not, perhaps, be out of place to give some attention to th-e inquiry, for what purpose was this agreement entered into? Its object must have been to relieve the parties, on certain questions common to- both suits>. from *449the additional expense of more than one suit, and the counsel from the additional labor of more than one issue and trial. The two Suits, as to the points covered by the agreement, were identical in law and fact; and conceding to the agreement this object, its policy must command general approbation. The same leading counsel seem to have represented the parties in each suit. Without some agreement, the several suits must probably have gone, pari passu, through the stages of pleading, trial, appeal and final judgment, with the accumulating costs usually attendant on such proceedings. It is probable the pleadings in each suit would have raised the same legal questions. If so, each, on these questions, must have shared the same ultimate fate. In fact, we think it may be assumed', looking at the terms of the agreement, that on the points therein mentioned, the parties stipulated that one case should decide both.
It is contended for plaintiffs in the court below — Crox-ton & Henry — that the agreement exhausted its controlling-powers, when the demurrer to a complaint, filed in the form of the amended complaint in the case of Sprowl v. Lawrence and others, was sustained. The circuit court was of this opinion, and gave plaintiffs leave to file an amended complaint. Because of this ruling in the court below, we are asked to control its action by mandamus.
The language of the agreement is as follows: “ The parties agree, that the pleadings in the cause of John M. Sprowl against these defendants, &c., which put in issue the sufficiency of the complaint, thq factum, or legal effect of said alleged bond, or the right of the plaintiffs to sue on the same, and judgment rendered by this court or the supreme [court] on said questions, shall be taken to be, and shall be, the same in this case.” Now, it is manifest that, by the terms of this agreement, certain proceedings in this case were to be the same as those in the case of Sprowl. These proceedings were not then complete. The amended complaint had been filed, and possibly some action had on it. Much remained to be done afterwards. To prevent multiplication of labor and costs, the agreement stepped, in and took the place of pleadings and judg*450ment. On certain points, the pleadings and judgments, bad and to be bad in tbe case of Sprowl, “shall be taken to be, and shall be, the same in this case.” On what points ? The agreement answers the question : 1st, The pleadings, which put in issue the sufficiency of the complaint. In other words, the same form of complaint, and the same causes of demurrer. These must be the same. 2d. The pleadings, which put in issue the factum, or legal effect of said alleged bond, or the right of the plaintiffs to sue on the same. The word or in this clause means and. These also must be the same. 3d. The judgments rendered by the circuit and supreme court on these questions are to be the same. On what questions? The sufficiency of the complaint, which should be put in issue by the pleadings in the case of Sprowl, the factum and legal effect of the bond, and the right of the plaintiffs to sue on said bond so put in issue. These are the questions which, by the terms of the agreement, were to be the same in the two cases, and tipon which the judgment in the case of Sprowl, both in the circuit and supreme courts, was to be entered as the judgment in this case. The two cases were, on these points or questions, to travel pari p>assu. The judgment of the circuit court in the one case, was to the judgment of the circuit court in the other case. If the judgment of the circuit court in the one case should be reversed, the similar judgment of the circuit court in the other case was to be reversed. Any other view of this agreement will leave inoperative'all, of its provisions, except that which provides for the sam'e form of complaint and issue upon it, and the same judgment upon that issue.
The construction of those who oppose this motion, might be true, and would give the agreement an operation quite as extensive as they concede to it, if, by its terms, it had simply provided for an amended complaint and issue on it, similar to those filed and formed in the case of Sprowl, and a similar judgment to be pronounced thereon. The agreement contains much more than this. It also bound the parties to conform the pleadings and issue in this case, and judgment to be rendered upon *451them, to the pleadings, issue and judgment in the case of Sprowl, wbicb.presented and disposed of the factum and legal effect of the b’ond, and the right of the plaintiffs to sue on the same. We know no rule of construction which authorizes us to expunge from the agreement these important provisions.
If the opponents of this construction give any operation to the clause last above mentioned, then they are forced to interpolate in the agreement the italicized clause below, and make it read as follows : “ The parties agree, that the pleadings in the cause of John M. Sprowl against these defendants, &e., which put in issue the sufficiency of the amended complaint,” — which issue on the amended complaint presents the question of — “ the factum or legal effect of the said alleged bond, or the right of the plaintiffs to sue on the same,” &e. We have no canon of construction which authorizes interpolation, where the agreement is, like this, full and complete on its face. The frame of this agreement, we think, requires us to construe those several clauses conjunctively.
The question may very pertinently be asked, why did the parties in this case agree that the same judgment was to be rendered, as was to be rendered in the case of Sprowl ? If, as is contended, the agreement expended its force when judgment should be pronounced on the demurrer to the amended complaint, it is difficult to conceive why any stipulation as to the judgment should have been thought necessary. The complaint and grounds of demurrer being the same, the judgment upon them would necessarily have been the same. And why go through this needless formality, if it settled no rights between the parties ?
There is nothing in the argument, that the court can not compel the plaintiffs to submit to a nonsuit. If they have made a valid agreement of record that this case shall go out of court by a nonsuit, it is, perhaps, not necessary for us to inquire whether the court, by an order dismissing their suit, can force them to a substantial compliance with their agreement. The nonsuit, in the case of Sprowl, was no part of the pleadings or judgment. It was a vol*452untary act of the plaintiff: thus resting the judgment of the court ou the nonsuit taken, rather than on demurrer sustained. The circuit court had pronounced in favor of the demurrer, and this court affirmed its judgment. The case of Sprowl was then out of court by final judgment, but rendered on voluntary nonsuit. The present plaintiffs, having by the agreement the same right to take a nonsuit in this case as was exercised in the ease of Sprowl, will not be heard to complain that the circuit court has no power to compel them to take that course.
Take the other view. The circuit court allowed the plaintiffs to amend their complaint. When the complaint was amended, the pleadings were not the same, which put in issue the factum of the bond,, its legal effect, nor the right of the •plaintiffs to sue on it. This was a palpable violation of the argument.
But the parties went further. They not only by agreement fixed the character of the pleadings, but also the judgment to be pronounced on those pleadings. No matter what the opinion of the court on these questions might be in this case, the judgment, by force of the agreement, was to follow that rendered in the case of Sprowl. This, then, was not the judgment of the court on questions presented to the judicial mind. It was but the formal entering up of the agreement made by the parties. Consideration est, is not the language of such judgment. How, then, can it be urged that the court, as a court, can add to the agreed entry, not what was contemplated by the agreement, but a judgment of the court allowing an amendment of pleadings, on the sufficiency of which it had not pronounced, and, conforming to the agreement, could not pronounce ?
It is manifest that the circuit court erred, in allowing the complaint to be amended; and for the correction of such error, wg think mandamus the appropriate remedy. Ex parte Cole, 28 Ala. 50; Ex parte Robbins, 29 Ala. 71.
A rule nisi is ordered to the circuit court of Pickens county, to show cause why a mandamus shall not issue to compel the performance of the agreement of the parties, as herein above construed.